Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 1 of 7




           EXHIBIT A
         Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 2 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

FINTIV, INC.,                                            §
                                                         §
                          Plaintiff,                     §      Civil Action No.: 1:19-CV-1238-ADA
v.                                                       §
                                                         §
APPLE INC.,                                              §            JURY TRIAL DEMANDED
                                                         §
                          Defendant.                     §

                 AGREED AMENDED SCHEDULING ORDER SUBSEQUENT
                        TO CASE MANAGEMENT CONFERENCE
                   (Case Management Conference (“CMC”) May 30, 2019)

DEADLINE                       ITEM

May 20, 2019                   Plaintiff serves preliminary 1 infringement contentions in the form of
                               a chart setting forth where in the accused product(s) each element of
                               the asserted claim(s) are found. Plaintiff shall also produce (1) all
                               documents evidencing conception and reduction to practice for each
                               claimed invention, and (2) a copy of the file history for each patent
                               in suit.

June 13, 2019                  Deadline for Motions to Transfer.

July 25, 2019                  Defendant serves preliminary invalidity contentions in the form of
                               (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification of
                               any limitations the Defendant contends are indefinite or lack written
                               description under section 112, and (3) an identification of any claims
                               the Defendant contends are directed to ineligible subject matter
                               under section 101. Defendant shall also produce (1) all prior art
                               referenced in the invalidity contentions, (2) technical documents,
                               including software where applicable, sufficient to show the
                               operation of the accused product(s), and (3) summary, annual sales
                               information for the accused product(s) for the prior two years, unless
                               the parties agree to some other timeframe.

August 8, 2019                 Parties exchange claim terms for construction.


1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the
Court can address any scheduling issues.
       Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 3 of 7




DEADLINE                  ITEM

August 22, 2019           Parties exchange proposed claim constructions.

September 5, 2019         Deadline to meet and confer to narrow terms in dispute and
                          exchange revised list of terms/constructions.

September 12, 2019        Parties file Opening claim construction briefs, including any
                          arguments that any claim terms are indefinite.

October 3, 2019           Parties file Responsive claim construction briefs.

October 17, 2019          Parties file Reply claim construction briefs.

October 24, 2019          Parties submit Joint Claim Construction Statement, optional
                          tutorials, and consolidated briefing collated by Opening, Response,
                          and Reply.

November 8, 2019          Markman Hearing at 9:00 a.m. in Austin, Texas.

November 14, 2019         Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                          26(a).

December 19, 2019         Deadline to add parties.

January 9, 2020           Deadline to serve Final Infringement and Invalidity Contentions.

January 30, 2020          Deadline to amend pleadings. A motion is not required unless the
                          amendment adds patents or claims.

March 26, 2020            Deadline to serve privilege log.

August 4, 2020
                          Deadline for plaintiff to narrow the number of claims asserted.
(April 23, 2020) 2

August 25, 2020
                          Close of Fact Discovery.
(April 23, 2020)

September 8, 2020         Opening Expert Reports.
(May 7, 2020)

September 8, 2020         Deadline for defendant to narrow the number of prior art references
                          at issue.
(May 7, 2020)

October 13, 2020
                          Rebuttal Expert Reports.
(June 11, 2020)

2
 Bold, black entries are agreed proposed dates and bold, red entries in parentheses are dates in
the current Scheduling Order.

                                                2
       Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 4 of 7




DEADLINE               ITEM

November 13, 2020
                       Close of Expert Discovery.
(July 16, 2020)

December 2, 2020
                       Dispositive motion deadline and Daubert motion deadline.
(August 6, 2020)

January 8, 2021        Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                       lists, designations).
(August 20, 2020)

January 26, 2021
                       Serve objections to pretrial disclosures/rebuttal disclosures.
(September 3, 2020)

February 4, 2021
                       Serve objections to rebuttal disclosures and File Motions in limine.
(September 10, 2020)

February 12, 2021      File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                       exhibits lists, witness lists, designations); file oppositions to motions
(September 17, 2020)
                       in limine.

February 19, 2021      Deadline to meet and confer regarding remaining objections and
                       disputes on motions in limine.
(September 24, 2020)

February 24, 2021      File joint notice identifying remaining objections to pretrial
                       disclosures and disputes on motions in limine.
(October 5, 2020)

(March 1, 2021)        Final Pretrial Conference.

March 4/5, 2021        Jury Selection.
(November 12/13,
2020)

March 8, 2021          Trial.
(November 16, 2020)


       SIGNED this ______ day of                    2020.




                                                    ALAN D. ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                              3
       Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 5 of 7




AGREED TO:

/s/ Andy Tindel
J. Mark Mann (TX Bar No. 12926150)
mark@themannfirm.com
G. Blake Thompson (TX Bar No. 24042033)
blake@themannfirm.com
MANN | TINDEL | THOMPSON
300 W. Main Street, Henderson, TX 75652
913 Franklin Ave., Suite 201, Waco, TX 76701
Telephone: (903) 657-8540
Facsimile: (903) 657-6003

Andy Tindel (TX Bar No. 20054500)
atindel@andytindel.com
MANN | TINDEL | THOMPSON
112 E. Line Street, Suite 304
Tyler, Texas 75702
Telephone: (903) 596-0900
Facsimile: (903) 596-0909

Craig D. Cherry (TX Bar No. 24012419)
ccherry@haleyolson.com
HALEY & OLSON, P.C.
100 N. Ritchie Road, Suite 200
Waco, TX 76701
Telephone: (254) 776-3336
Facsimile: (254) 776-6823

Jonathan K. Waldrop (CA Bar No. 297903)
jwaldrop@kasowitz.com
Darcy L. Jones (CA Bar No. 309474)
djones@kasowitz.com
Marcus A. Barber (CA Bar No. 307361)
mbarber@kasowitz.com
John W. Downing (CA Bar No. 252850)
jdowning@kasowitz.com
Heather S. Kim (CA Bar No. 277686)
hkim@kasowitz.com
Jack Shaw (CA Bar No. 309382)
jshaw@kasowitz.com
Gurtej Singh (CA Bar No. 286547)
gsingh@kasowitz.com
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, CA 94065
Telephone: (650) 453-5170

                                               4
       Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 6 of 7




Facsimile: (650) 453-5171

Daniel C. Miller (NY Bar No. 4232773) (pro hac vice)
dcmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1399 New York Avenue NW, Suite 201
Washington, DC 20005
Telephone: (202) 760-3400
Facsimile: (202) 760-3401

Rodney R. Miller (TX Bar No. 24070280)
rmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1349 West Peachtree Street N.W., Suite 1500
Atlanta, GA 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-6081

Attorneys for Plaintiff, FINTIV, INC.



/s/ J. Stephen Ravel
Claudia Wilson Frost — Lead Counsel
State Bar No. 21671300
ORRICK, HERRINGTON & SUTCLIFFE LLP
609 Main, 40th Floor
Houston, TX 77002
Telephone: 713.658.6400
Facsimile: 713.658.6401
cfrost@orrick.com

Travis Jensen (CA Bar No. 259925)
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Rd.
Menlo Park, CA 942025
Telephone: 650.614.7400
Facsimile: 650.614.7401
tjensen@orrick.com

J. Stephen Ravel
State Bar No. 16584975
KELLY HART & HALLMAN LLP
303 Colorado, Suite 2000
Austin, Texas 78701
Tel. (512) 495-6429
Fax (512) 495-6401

                                              5
       Case 1:19-cv-01238-ADA Document 123-2 Filed 04/23/20 Page 7 of 7




steve.ravel@kellyhart.com

Attorneys for Defendant APPLE INC.




                                      6
